EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”), dated as of July 19, 2013 (the
“Effective Date”) is entered into by and between Green 4 Media, Inc., a Nevada
corporation (“Company”), and Nicholas Yates (“Executive”), with reference to the
following:



A.

Company desires to engage Executive to be the Company’s Vice President Corporate
Operations (“VP Corporate”) and Executive desires to become the Company’s VP
Corporate.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:



1.

Term of Employment.  



1.1

Initial Term.  Company hereby employs Executive and Executive accepts such
employment for a term of three years (the “Initial Term”), commencing as of the
Effective Date and terminating on the third anniversary of the Effective Date,
unless sooner terminated or extended as hereinafter provided (such term, as
terminated or extended as hereinafter provided, being the “Term”).  



1.2

Renewal Term.  Unless either Company or Executive provides written notification
to the other, not less than ninety (90) days prior to the end of the Initial
Term and each Renewal Term (as defined below) thereafter, that Company or
Executive, as the case may be, elects not to renew the Term of this Agreement,
this Agreement shall automatically be renewed for an additional one (1) year
period (a “Renewal Term”), commencing upon the expiration of the Initial Term or
the prior Renewal Term, as the case may be.  If Company elects to not exercise
any Renewal Term, Executive, in addition to the Accrued Obligations, as defined
in Paragraph 6.1, below, shall be entitled to a lump sum payment by Company
equivalent to six months of Executive’s then current Base Salary.  Except as
expressly otherwise set forth herein, the terms and conditions of this Agreement
shall continue in full force and effect during any Renewal Term.   



2.

Titles and Responsibilities; Exclusivity.  



2.1

Title and Responsibilities. Executive shall serve as VP Corporate of Company and
in the performance of such duties shall have those duties and responsibilities
customarily associated with such positions.  Subject to applicable law and
direction by the Company’s Board of Directors (the “Board”), Executive shall
have complete autonomy with respect to the day to day management of the business
and affairs of corporate development, oversight of relationship with vendors,
developing and maintaining corporate owned routes of the Company and shall have
all executive powers and authority which are necessary to enable him to
discharge his duties as VP Corporate of Company and which are commonly incident
to such office.  Executive’s office location shall at all times be in the San
Diego Metropolitan Area, provided that Executive may be required to travel
outside such area from time to time to the extent reasonably necessary to the
performance of his duties hereunder.  During the term hereof, Company shall not
employ or otherwise retain any other person senior to Executive, who is afforded
aggregate compensation equal to or greater than that of Executive or who is
afforded executive responsibilities equal to or greater than those of Executive.
 



2.2

Exclusivity.  Executive shall in good faith and consistent with his ability,
experience and talent perform the duties set forth in this Section 2, and shall
devote such of his productive time and efforts as is necessary to perform such
duties.  For the avoidance of doubt, Executive may devote time to personal and
family investments to the extent that such investments do not materially
conflict with the discharge of his duties hereunder.  The existence of any such
material conflict shall be determined in good faith by the Board and Executive.



3.

Compensation and Benefits.  Company shall pay and/or provide the following
compensation and benefits to Executive during the term hereof, and Executive
shall accept the same as payment in full for all services rendered by Executive,
in his capacity as an officer of Company, to or for the benefit of Company:



3.1

Base Salary.  A salary of $200,000 per annum during the Initial Term of this
Agreement (the “Base Salary”).  The Base Salary shall be subject to review from
time to time (not less frequently than at the end of each fiscal year of
Company) and, as a result thereof, may be increased (but not decreased) at the
discretion of the Board.  The Base Salary shall accrue in equal monthly
installments in arrears and shall be payable in accordance with the payroll
practices of Company in effect from time to time.  



3.2

Bonus.  Executive shall be eligible to receive a bonus each year, with the
amount of such bonus to be determined in the Board’s sole discretion.



3.3

Fringe Benefits.  



(a)

Executive shall be entitled to participate in all of Company’s incentive and
benefit plans and arrangements, including, without limitation, all employee
incentive and benefit plans or arrangements made available in the future by
Company to its senior executives, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements, but
on a basis no less favorable than that afforded to any other director, officer
or employee of Company.  Company shall also provide to Executive at Company’s
expense all health, major medical, hospitalization and disability insurance
provided to other senior executives of Company.



(b)

Company shall promptly reimburse Executive for all out-of-pocket expenses
actually incurred by him in connection with the performance of his duties
hereunder, subject to Executive’s furnishing Company with evidence in the form
of receipts satisfactory to Company substantiating the claimed expenditures
(such expenses being commensurate with the office and executive position of
Executive hereunder, and including first class hotel and private jet travel
domestically and first class hotel and travel arrangements internationally).
 Executive’s right to be reimbursed for expenses incurred prior to the
termination of this Agreement shall survive termination of this Agreement.



(c)

Executive shall be entitled to the number of paid vacation days in each calendar
year determined by the Board from time to time, but not less than 30 calendar
days in any calendar year.  Executive shall also be entitled to be paid for all
US Federal holidays.    Any unused vacation days may be carried forward and upon
the termination of his employment hereunder, Executive shall be paid the balance
of his accrued but unused vacation time.



(d)

All compensation payable to Executive hereunder shall be subject to such
deductions as Company is from time to time required to make pursuant to law,
governmental regulation or order.



4.

Representations and Warranties.  Executive represents and warrants to Company
that (a) Executive is under no contractual or other restriction or obligation
which is inconsistent with the execution of this Agreement, the performance of
his duties hereunder, or the other rights of Company hereunder and (b) Executive
is under no physical or mental disability that would hinder the performance of
his duties under this Agreement.  Company represents and warrants to Executive
that (a) the execution and delivery of this Agreement by Company and the
performance of its obligations hereunder have been duly authorized by Company
and no further action on Company’s part is necessary to authorize this Agreement
and the performance of such obligations, and (b) this Agreement constitutes the
valid and binding obligation of Company, enforceable by Executive against
Company strictly in accordance with its terms (subject to laws in effect with
respect to creditors’ rights generally and applicable principles relating to
equitable remedies).



5.

Indemnification.



5.1

D&O Insurance.  Company shall, at its cost, provide insurance coverage to
Executive with respect to (i) director’s and officer’s liability, (ii) errors
and omissions and (iii) general liability.  



5.2

Indemnification.  Company shall indemnify Executive and hold him harmless from
and against any and all costs, expenses, losses, claims, damages, obligations or
liabilities (including actual attorneys fees and expenses) arising out of or
relating to any acts, or omissions to act, made by Executive on behalf of or in
the course of performing services for Company to the full extent permitted by
applicable law.  To the extent a change in applicable law permits greater
indemnification than is now afforded, it is the intent of the parties hereto
that Executive shall enjoy the greater benefits so afforded by such change.  If
any claim, action, suit or proceeding is brought, or claim relating thereto is
made, against Executive with respect to which indemnity may be sought against
Company pursuant to this section, Executive shall notify Company in writing
thereof, and Company shall have the right to participate in, and to the extent
that it shall wish, in its discretion, assume and control the defense thereof,
with counsel satisfactory to Executive.



5.3

Rights Not Exclusive.  The foregoing rights conferred upon Executive shall not
be exclusive of any other right which Executive may have or hereafter acquire
under any statute or otherwise, and such provisions shall survive the
termination or expiration of this Agreement for any reason whatsoever.



6.

Termination.  



6.1

Death or Total Disability of Executive.  If Executive dies, Executive’s
employment hereunder shall automatically terminate.  If Executive becomes
totally disabled during the term of this Agreement, this Agreement may be
terminated at the option of Company.  For these purposes Executive shall be
deemed totally disabled if Executive becomes physically or mentally
incapacitated or disabled or otherwise unable to discharge Executive’s duties
hereunder for a period of one hundred twenty (120) consecutive calendar days or
for one hundred fifty (150) calendar days (whether or not consecutive) in any
one hundred eighty (180) calendar day period.   If the Term is terminated by
Executive’s death or disability, the Company shall promptly pay or provide to
the Executive or his Estate, (i) the Executive’s earned but unpaid Base Salary
accrued through such date of termination, (ii) accrued but unpaid vacation time
through such date of termination, (iii) any Bonus required to be paid to the
Executive pursuant to this Agreement to the extent not previously paid, (iv)
reimbursement of any business expenses incurred by the Executive prior to the
date of termination, and (v) any vested benefits and other amounts due to the
Executive through the date of termination under any plan, program, policy of, or
other agreement with, the Company (subsections (i) to (v), above, are referred
to together as the “Accrued Obligations”).  Prior to termination of this
Agreement as a result of disability, and notwithstanding any failure or
inability of Executive to render services hereunder, Company shall continue to
pay and/or provide to Executive the compensation and benefits specified in
Section 3 hereof.  Furthermore, in the event that this Agreement automatically
terminates as a result of the death of Executive, or in the event that this
Agreement is terminated by Company as a result of the total disability of
Executive, Company shall, in addition to payment of the Accrued Obligations,
continue to pay Executive (or, in the event of Executive’s death, Executive’s
estate, heirs or personal representative), when otherwise due, for a period of
one year thereafter Executive’s Base Salary and any bonus specified in this
Agreement and Company shall continue to pay Executive’s, and his family’s,
health benefits for such one year period.   



6.2

Termination by Company for Cause.  Except as set forth in Section 6.1, Company
may terminate this Agreement only for Cause, which shall be limited to any one
of the following:



(a)

Executive’s material breach of any of the terms and conditions of this
Agreement, provided that termination of Executive’s employment pursuant to this
subsection 6.2(a) shall not constitute valid termination for cause unless
Executive shall have first received written notice from the Board stating with
specificity the nature of such material breach and affording Executive at least
thirty (30) days to cure the material breach alleged; provided, however, that if
such act or omission cannot reasonably be cured within such thirty (30) day
period, Executive shall be afforded all time reasonably necessary to cure the
act or omission as long as he commences the cure within such thirty (30) day
period and prosecutes the cure with reasonable diligence thereafter;



(b)

Executive’s conviction by, or entry of a plea of guilty or nolo contendere in, a
court of competent and final jurisdiction for any felony which would materially
and adversely interfere with Executive’s ability to perform his services under
this Agreement;



(c)

Executive’s continuing repeated willful failure or refusal to perform his duties
hereunder, provided that termination of pursuant to this subsection 6.2(c) shall
not constitute valid termination for cause unless Executive shall have first
received written notice from the Board stating with specificity the nature of
such failure or refusal and affording Executive at least thirty (30) days to
correct the act or omission complained of; provided, however, that if such act
or omission cannot reasonably be cured within such thirty (30) day period,
Executive shall be afforded all time reasonably necessary to cure the act or
omission as long as he commences the cure within such thirty (30) day period and
prosecutes the cure with reasonable diligence thereafter; or

In no event whatsoever shall Company’s failure to meet any business or financial
projections be grounds for Company’s termination of this Agreement.  Upon
termination of this Agreement by Company for Cause, Executive shall only be
entitled to receive the Accrued Obligations.  Should Company terminate this
Agreement without Cause, Executive shall be entitled to the Accrued Obligations
and the Severance Payment (as defined below).



6.3

Termination by Executive for Good Reason.  Executive’s employment may be
terminated by Executive for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
without Executive’s prior written consent, unless Company fully cures the
circumstances constituting Good Reason (provided such circumstances are capable
of cure) within thirty (30) business days of receipt of written notice of such
circumstances by Company from Executive:



(a)

A material reduction in Executive’s titles, duties, authority and
responsibilities, or the assignment to Executive of any duties materially
inconsistent with Executive’s position, authority, duties or responsibilities
without the written consent of Executive; or



(b)

Company’s reduction of Executive’s annual base salary, bonus opportunity or
other such compensation, each as in effect on the date hereof or as the same may
be increased from time to time; or



(c)

Company’s failure to cure a material breach of its obligations under the
Agreement within thirty (30) days after written notice is delivered to the Board
by Executive which specifically identifies the manner in which Executive
believes that Company has breached its obligations under the Agreement; or



(d)

The relocation of Company’s headquarters to a location more than thirty-five
(35) miles from Company’s current headquarters in San Diego, California; or



(e)

The cessation of business by Company, or its complete liquidation and winding
up, or the sale of all or substantially all of Company’s assets to a person
unaffiliated with Company, in either case without Executive’s prior written
consent, which consent may be given or withheld by Executive in his sole and
arbitrary discretion; or

Upon any termination of this Agreement by Executive for Good Reason, Executive
shall not be required to render or to provide any further services pursuant to
this Agreement and, in addition to the Accrued Obligations, Executive shall be
entitled to receive in one lump sum payment, within fifteen (15) days following
notice of such termination, a payment equal to the greater of (i) the sum of the
amounts of all of salary, bonuses and other benefits otherwise payable to
Executive pursuant to this Agreement for the remainder of the term hereof; or
(ii) two times the sum of the amounts of all of salary, bonuses and other
benefits otherwise payable to Executive annually hereunder (not discounted to
present value) (subsections (i) and (ii), above, are collectively referred to as
the “Severance Payment”)  Such Severance Payment shall be in addition to, and
not in lieu of, any other damages to which Executive may otherwise be entitled.



6.4

No Mitigation.  Executive shall have no duty or obligation to mitigate damages
hereunder, and if Executive does choose to accept employment elsewhere after any
breach or improper termination of this Agreement by Company, then any income and
other employment benefits received by Executive by virtue of his employment by,
or rendition of services for or on behalf of, any person or entity other than
Company after such breach or improper termination shall not reduce Company’s
obligation to make payments and afford benefits hereunder.   



6.5

No Offset.  Company shall have no right to offset against any payments or other
benefits due to Executive under this Agreement the amount of any claims it may
have against Executive by reason of any breach or alleged breach of this
Agreement by Executive; provided, however, that Company shall have the right to
offset any amounts due Company from Executive pursuant to any judgment (after
exhaustion of all appeals) rendered by a court of competent jurisdiction in
connection with any breach or alleged breach of this Agreement by Executive.



6.6

General Relationship.  Executive shall be considered an employee of Company
within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.



7.

Miscellaneous.



7.1

Entire Agreement.  This Agreement, together with the Swartz Share Rights
Agreements, sets forth the entire understanding of the parties with respect to
the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party.   



7.2

No Assignment.  This Agreement may not be assigned by Company or Executive
without the prior written consent of the other (which consent may be granted or
withheld by such party in its sole and absolute discretion), and any attempt to
assign rights and duties without such written consent shall be null and void and
of no force and effect.  Subject to the preceding sentence, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.



7.3

Survival.  The covenants, agreements, representations and warranties contained
in or made pursuant to this Agreement shall survive Executive’s termination of
employment, irrespective of any investigation made by or on behalf of any party.



7.4

Third Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.



7.5

Waiver.  The failure of either party hereto at any time to enforce performance
by the other party of any provision of this Agreement shall in no way affect
such party’s rights thereafter to enforce the same, nor shall the waiver by
either party of any breach of any provision hereof be deemed to be a waiver by
such party of any other breach of the same or any other provision hereof.



7.6

Section Headings.  The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.



7.7

Notices.  All notices and other communications required or permitted under this
Agreement shall be in writing, served personally on, telecopied, sent by courier
or other express private mail service, or mailed by certified, registered or
express United States mail postage prepaid, and shall be deemed given upon
receipt if delivered personally, telecopied, or sent by courier or other express
private mail service, or if mailed when actually received as shown on the return
receipt.  Notices shall be addressed as follows:




(i)

If to Company, to:

Green 4 Media, Inc.

9605 Scranton Road, Suite 350

San Diego, California 92121

Attention:  Chief Executive Officer




With a copy to (which copy shall not be deemed to constitute notice hereunder):

_________________________

_________________________

_________________________

Attention: ________________

Facsimile: ________________




(ii)

If to Executive, to:

Nicholas Yates







Facsimile:  




With a copy to (which copy shall not be deemed to constitute notice hereunder):




________________________

________________________

________________________

Attention:  _______________

Facsimile: _______________

Either party may change its address for purposes of this Section by giving to
the other, in the manner provided herein, a written notice of such change.



7.8

Severability.  All sections, clauses and covenants contained in this Agreement
are severable, and in the event any of them shall be held to be invalid by any
court, this Agreement shall be interpreted as if such invalid sections, clauses
or covenants were not contained herein.



7.9

Applicable Law.  This Agreement is made with reference to the laws of the State
of California, shall be governed by and construed in accordance therewith, and
any court action brought under or arising out of this Agreement shall be brought
in any competent court within the County of San Diego, California, or such other
courts in the State of California wherein the principal place of business of
Company is located.



7.10

Attorneys’ Fees.  If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.  



7.11

Gender.  Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.



7.12

Counterparts Facsimile Signature.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.  This Agreement may be
executed by facsimile signature, any which such facsimile signature shall be
deemed to be an original signature for all purposes hereof.

[Remainder of this page intentionally left blank; signature page follows]








 

 

 










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove set forth.




“COMPANY”




GREEN 4 MEDIA, INC., a Nevada corporation







By:

 ___________________________________

Name:  ________________________________

Title: _________________________________

“EMPLOYEE”

NICHOLAS YATES

____________________








2

 

 





